DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-22 are pending, of which claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103.

Claims 1, 8 and 15 are amended.
Claims 19 and 20 are canceled.
Claim 22 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Parkkinen et al. US 2012/0215752 A1 (hereinafter ‘Parkkinen’) in view of Choy et al. US 5,960,194 (hereinafter ‘Choy’).

As per claim 1, Parkkinen disclose, A computer-implemented method comprising (Parkkinen: paragraph 0008: disclose computer implemented method):
Parkkinen: paragraph 0031: disclose based on selection rules specified by the user, where examiner equates selection rules to receiving a user selection, which are selection rules) of one of an in-memory store (Parkkinen: Fig. 1 Element 16: Paragraph 0023: one part of the database table located in the memory) or a disk store (Parkkinen: Fig. 1 Element 20: Paragraph 0023: other part of the database table located on the disk) on which to create an index for a multi-store table of a multi-tiered database (Parkkinen: Fig. 2 Element 10 and paragraph 0027: disclose a hybrid index that is created for a hybrid database that is stored on two tiers that is in-memory and Disk, which examiner equates to multi-tiered database), wherein the multi-store table includes both a first set of data stored on the memory store (Parkkinen: Fig. 1 Element 16: Paragraph 0023: one part of the database table located in the memory and multi-store table is equated to hybrid database) and a second set of data stored on the disk store (Parkkinen: Fig. 1 Element 20: Paragraph 0023: other part of the database table located on the disk).
It is noted, however, Parkkinen did not specifically detail the aspects of
selecting, based on the request, either the first set of data in the memory store or the second set of data on the disk store on which to create the index; 
generating the index for the selected set of data of the multi-store table; and
storing the index on either the disk store or the memory store as corresponding to the selected set of data for which the index was generated as recited in claim 1.
On the other hand, Choy achieved the aforementioned limitations by providing mechanisms of 
Choy: Col 10 Lines 15-17: disclose creating Local index for each partition), either the first set of data in the memory store or the second set of data on the disk store on which to create the index (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’ and in the memory store or disk store is taught by primary prior art above); 
generating the index for the selected set of data of the multi-store table (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 8 Lines 8-12: disclose creating and user to specify of the Global Index); and
storing the index on either the disk store or the memory store as corresponding to the selected set of data for which the index was generated (Choy: Col 5 Lines 5-9: disclose Global Index and a Local Index are co-located with the corresponding partition at the same node and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’).
Choy and Parkkinen are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Managing Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Choy and Parkkinen because they are both directed to managing storage systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option 
The motivation for doing so would have been to enhance data access efficiency by providing an efficient and dynamic indexing solution that scales with the degree of partitioning, and which ultimately significantly improves the scalability of the partitioned database (Choy: Col 6 Lines 29-33).
Therefore, it would have been obvious to combine Choy with Parkkinen to obtain the invention as specified in instant claim 1.

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Parkkinen did not specifically detail the aspects of
receiving a second request to generate a second index for an unselected set of data of multi-store table different from the selected set of data; 
generating the second index for the unselected set of data; 
storing the second index on either the memory store or the disk store as corresponding to a storage location of the unselected set of data, wherein both the memory store and the disk store include at least one index for the multi-store table as recited in claim 7.
On the other hand, Choy achieved the aforementioned limitations by providing mechanisms of 
receiving a second request to generate a second index for an unselected set of data of multi-store table different from the selected set of data (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node); 
generating the second index for the unselected set of data (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node); 
storing the second index on either the memory store or the disk store as corresponding to a storage location of the unselected set of data, wherein both the memory store and the disk store include at least one index for the multi-store table (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node).

As per claim 8, Parkkinen disclose, A system comprising: a memory; and at least one processor coupled to the memory and configured to (Parkkinen: paragraph 0042: disclose a computer system with processor and memory): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 14, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

Parkkinen: paragraph 0042: disclose a computer readable device): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 21, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Parkkinen disclose, determining that the request indicates a selection of both the in-memory store and the disk store on which to create the index (Parkkinen: paragraph 0017: disclose create an indexed with both an in-memory index and with a separate on-disk index).

As per claim 22, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Parkkinen did not specifically detail the aspects of
wherein the user selection is based on which one of the in-memory store or a disk store includes a majority of data of the table as recited in claim 22.
On the other hand, Choy achieved the aforementioned limitations by providing mechanisms of  wherein the user selection is based on which one of the in-memory store or a disk store includes a majority of data of the table (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’ and in the memory store or disk store is taught by primary prior art above).

Claims 2-6, 9-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parkkinen et al. US 2012/0215752 A1 (hereinafter ‘Parkkinen’) in view of Choy et al. US 5,960,194 (hereinafter ‘Choy’) as applied to claims 1, 8 and 15, and further in view of Veit Bolik US 2015/0379056 A1 (hereinafter ‘Bolik’).

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
wherein the memory store includes an in-memory database structure configured to store the first set of data as recited in claim 2.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
wherein the memory store includes an in-memory database structure configured to store the first set of data (Bolik: Fig. 2a, Element 140: First Storage equates to in-memory Element 100: database structure to store the first set of data).
The motivation for doing so would have been to optimally access the data at different storage levels, so that data queries load and/or process correct portions of "hot" and/or "cold" data (Bolik: paragraph 0005).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Choy, Parkkinen and Bolik because they are both directed to managing storage systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bolik and Parkkinen with the method described by Choy in order to solve the problem posed.
Therefore, it would have been obvious to combine Bolik and Parkkinen with Choy to obtain the invention as specified in instant claim 2.

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
wherein the disk store includes a disk database structure configured to store the second set of data of the multi-store table as recited in claim 3.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
wherein the disk store includes a disk database structure configured to store the second set of data of the multi-store table (Bolik: Fig. 2b, Element 141: Second Storage equates to disk Element 100: database structure to store the second set of data of the multi-store table).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
wherein the first data of the multi-store table is stored in at least a first partition on the in-memory database structure, and the second set of data is stored in at least a second partition in the disk database structure, and wherein the partitions are transferrable between the in-memory database structure and the disk database structure as recited in claim 4.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
wherein the first data of the multi-store table is stored in at least a first partition on the in-memory database structure (Bolik: Fig. 2a, Element 140: First Storage equates to in-memory Element 100: database structure to store the first set of data), and the second set of data is stored in at least a second partition in the disk database structure (Bolik: Fig. 2b, Element 141: Second Storage equates to disk Element 100: database structure to store the second set of data of the multi-store table), and wherein the partitions are transferrable between the in-memory database structure and the disk database structure (Bolik: paragraph 0008: disclose moving ‘transferrable” between partitions, where the partitions are storage on first and second storage).


It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
updating a metadata flag to indicate on which set of data the index for the multi-store table was generated as recited in claim 5.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
updating a metadata flag to indicate on which set of data the index for the multi-store table was generated (Bolik: paragraph 0075: disclose metadata describing the index table).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
receiving a query on the multi-store table; and processing the query using the stored index as recited in claim 6.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
receiving a query on the multi-store table (Bolik: paragraph 0013: disclose execute a query); and processing the query using the stored index (Bolik: paragraph 0019: disclose query partition associated with the primary key using the index rows).



As per claim 10, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 11, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 12, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 13, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 16, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 17, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 18, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.


Response to Arguments
Applicant’s arguments with respect to claims 1-18, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication US 2012/0072656 A1 disclose “Non-transitory computer readable medium storing program for maintaining index in multi-tier data structure, includes instruction for providing zone manager to maintain header object pointing to data to be stored in all allocated blocks”
US Patent US 7,047,250 B1 disclose “	Indexing to efficiently manage versioned data in a database system”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159